Title: From Alexander Hamilton to George Ingersoll, 22 October 1799
From: Hamilton, Alexander
To: Ingersoll, George


          
            Sir,
            N. York Oct. 22d. 1799
          
          I have just received a letter from Capt. McClellan, intimating a wish that one John Fitz should be transferred to his Compy. he not having been able to procure a Drummer—As I am informed you have three other musicians I wish to be informed I should be glad to know whether you have any, and what, material objections to the transfer—
          With great considern &c
          Capt Ingersol—West Point—
        